Citation Nr: 0516149	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include diagnoses of post-traumatic 
stress disorder (PTSD), depression, a bipolar disorder, and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from November 1976 to April 
1979.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

On substantive appeal in July 2000, the veteran wrote that he 
wanted to appear at a hearing before RO VA personnel.  
Thereafter, the record reflects that the veteran elected to 
appear at an informal conference in lieu of a RO hearing.  
The informal conference was held in October 2000.  Thus, no 
additional development in this regard is needed.


FINDINGS OF FACT

1.  In an unappealed January 1983 rating decision, the RO 
denied service connection for a nervous disorder (diagnosed 
as schizophrenia).  

2.  In November 1990, the Board denied entitlement to service 
connection for PTSD, and in November 1991, it found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.

3.  Since January 1983 and November 1991, the RO has received 
VA and non-VA treatment reports, Social Security 
Administration (SSA) reports, lay statements, and an informal 
conference report.

4.  Although new, the evidence is not material as it does not 
bear directly and substantially upon the specific matter 
under consideration and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.




CONCLUSIONS OF LAW

1.  The January 1983 confirmed rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
nervous disorder (diagnosed as schizophrenia, bipolar 
disorder, and depression) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The November 1991 Board decision which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include diagnoses of PTSD, depression, a 
bipolar disorder, and schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1105 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed August 1979 rating decision, the RO denied 
service connection for a nervous disorder (diagnosed as 
schizophrenia).  See generally, 38 U.S.C. §§ 330, 331 
(Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in or 
aggravated by service).  The veteran sought to reopen the 
claim in December 1980.  The next month, the RO confirmed and 
continued the denial.  The veteran did not perfect the 
appeal.  In August 1982, the veteran also sought to reopen 
the claim.  The RO confirmed and continued the denial, on two 
occasions, in September 1982.  The veteran did not perfect 
the appeal.  

The RO also confirmed and continued the denial in an 
unappealed January 1983 confirmed rating decision.  In 
January 1983, the RO confirmed and continued the prior 
denials that were based on the veteran's private medical 
reports from Dr. Caldwell, Jackson Memorial Hospital, and the 
University of Iowa Psychopathic Hospital dated from 1970 to 
1975, which show treatment for schizophrenia; service medical 
records, showing that he was medically discharged due to 
schizophrenia which preexisted service; numerous statements 
from the veteran to his congressman, and an August 1982 
medical statement from the Helen Ross McNabb Center, and VA 
medical reports and clinical reports from the Lakeshore 
Mental Institute dated from 1979 to 1982, all primarily 
showing treatment for schizophrenia.  As previously 
indicated, the veteran did not appeal; thus, the 
determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).

In October 1988, the veteran filed an informal claim seeking 
service connection for PTSD.  The RO denied the claim in 
August 1989, and the veteran perfected an appeal therefrom.  
In November 1990, the Board denied entitlement to service 
connection for PTSD.  The Board found that the veteran did 
not have PTSD which began as a result of service.  See 
generally, 38 U.S.C. §§ 330, 331; 38 C.F.R. § 3.102.  In 
reaching its decision, the Board considered the above-
discussed evidence of record and VA medical reports and 
clinical reports from the Lakeshore Mental Health Institute 
dated from 1987 to 1989, showing treatment for schizophrenia.  

In November 1990, after the Board had issued its decision, 
the veteran again sought to reopen his claim.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim in December 1990 and April 
1991.  The veteran appealed.  In a November 1991 decision, 
the Board found that the November 1990 Board determination 
was final and new and material evidence had not been 
submitted to reopen the claim.  See generally 38 U.S.C. 
§ 1131 (formerly 38 U.S.C. § 331); 38 C.F.R. §§ 3.156, 19.194 
(West 1991).  In reaching its decision, the Board considered 
the veteran's VA outpatient treatment reports dated from 1990 
to 1991, showing treatment for substance abuse; 1990 medical 
reports from St. Mary Medical Center showing treatment for 
diagnoses of substance and alcohol abuse, schizophrenia, 
major depression, "PTSD--questionable," and a personality 
disorder; and 1990 medical reports from the Ridgeview 
Psychiatric Hospital & Center, Inc., showing treatment for a 
schizoaffective disorder and personality disorder, not 
otherwise specified.  

In February 2000, the veteran submitted an informal claim 
seeking service connection for depression and a bipolar 
disorder.  In light of the aforementioned procedural 
development presented in this case, wherein the RO and the 
Board has denied the veteran's various psychiatric 
disabilities, the Board finds that notwithstanding the 
various diagnoses of the veteran's psychiatric disability, 
the veteran's nervous disorder, diagnosed as schizophrenia, a 
bipolar disorder, depression, and alleged PTSD, remain the 
same and are inextricably intertwined with his previous 
claims of entitlement to service connection for a nervous 
disorder and PTSD.  Accordingly, the Board will adjudicate 
the matter on a finality basis.  See generally, Ashford v. 
Brown, 10 Vet. App. 120 (1997).  

When the veteran fails to perfect an appeal from a rating 
determination or when the Board disallows a claim, the claim 
may not thereafter be reopened and allowed, except upon the 
submission of new and material evidence.  See generally, 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 20.1100.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.]

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since the January 1983 
confirmed rating decision and November 1991 Board decision is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Regarding the veteran's service connection claim for a 
nervous disorder, to include diagnoses of schizophrenia, a 
bipolar disorder, and depression, since January 1983, the 
following evidence has been submitted:

?	VA medical reports and clinical reports from the 
Lakeshore Mental Health Institute dated from 1987 to 
1991, showing treatment for schizophrenia and substance 
abuse; 

?	Medical reports from St. Mary Medical Center dated in 
1990, showing treatment for diagnoses of substance and 
alcohol abuse, schizophrenia, major depression, "PTSD--
questionable," and a personality disorder; and 

?	Medical reports from the Ridgeview Psychiatric Hospital 
& Center, Inc., dated in 1990 showing treatment for a 
schizoaffective disorder and personality disorder, not 
otherwise specified.

In addition to the foregoing evidence, and after the November 
1991 Board decision, denying service connection for PTSD, the 
RO has received the following:

?	VA outpatient treatment reports dated from 1990 to 2003 
showing treatment for psychiatric disability, to include 
a bipolar disorder;  

?	Medical reports from Overlook Center dated in March 2000 
showing a diagnosis of a bipolar disorder, but noting 
that the PTSD diagnosis was unlikely;  

?	An October 2000 report from K.G., M.D., a VA physician, 
stating that the veteran had a bipolar affective 
disorder and that he had received treatment for a 
schizoaffective disorder since 1987;  

?	Two videotapes, wherein the veteran maintains that his 
disorders are service related and notes his duties and 
responsibilities;

?	Lay statements from J.H. and M.G., stating that the 
veteran was a good worker prior to service and that his 
mental problems began after service; 

?	Service administrative records, including a duplicate 
copy of a Medical Board hearing transcript;  

?	Photographs of the veteran and a Coast Guard facility, 
along with several Internet articles;  

?	An October 2000 Decision Review Officer's Conference 
Report, showing that the decision review officer told 
the veteran that medical evidence was needed to 
substantiate his claim, and that the veteran's mother 
stated that the veteran was a "wreck" after leaving 
service; and

?	The veteran's Social Security Administration (SSA) 
reports, which contain medical reports dated from 1982 
to 1998, to include reports from the State of Tennessee 
Department of Mental Health and Mental Retardation, the 
Regional Medical Health Center at Oak Ridge, and St. 
Mary's Medical Center, primarily showing treatment for 
schizophrenia.

Regarding the veteran's claim for nervous disorder to include 
schizophrenia, a bipolar disorder and depression, the Medical 
Board hearing transcript is not new, in that it was of record 
when the RO previously denied the claim.  Otherwise, the 
above-identified evidence is new, as it was not of record 
when the RO denied the claim in January 1983.  However, the 
newly received evidence is not material.  The newly-received 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  The newly received 
evidence merely shows continued treatment for the veteran's 
psychiatric disabilities.  It does not show that the 
veteran's preexisting schizoprehrenia was aggravated by 
service or that any other psychiatric disability was incurred 
in service or related to any event of service.  As such, 
since January 1983 new and material evidence in this regard 
has not been submitted.  Additionally, without substantiating 
medical evidence, the veteran's statements and the supporting 
statements from the veteran's co-workers and wife, which 
indicate that his psychiatric disorders began in or were 
worsened by service are insufficient to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

Regarding the PTSD claim, as previously noted, the Medical 
Board hearing transcript is not new, as it was of record when 
the Board denied the claim in November 1991.  The evidence 
listed above otherwise is new, in that it was not of record 
when the Board finally denied the claim.  Nonetheless, the 
newly received evidence is not material.  The newly received 
evidence fails to show a current diagnosis of PTSD.  The 
reports show treatment for other psychiatric disabilities and 
note PTSD-questionable or unlikely.  Accordingly, the 
evidence is not material because it fails to bear directly 
and substantially upon the specific matter under 
consideration.  Moreover, the veteran, as a layperson, is not 
competent to render a diagnosis of PTSD.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In light of the foregoing reasoning, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a nervous disorder, to 
include diagnoses of PTSD, depression, a bipolar disorder, 
and schizophrenia.  The appeal is denied.  
38 U.S.C.A. §§ 5108, 7104, 7105(c); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105.



Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decisions dated in April 
and June 2000, Statement of the Case dated in June 2000, 
Supplemental Statements of the Case dated in October 2003 and 
November 2004, and VA letters dated in March 2000 and June 
2003, VA apprised the veteran and his representative of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decision, and the information and evidence 
needed to substantiate the claim.  In the June 2003 letter, 
VA told the veteran that to substantiate his claims, he 
needed to demonstrate that he had sustained an injury in 
military service or a disease that began in or was made worse 
during military service; a current physical or mental 
disability; and a relationship between his current disability 
and injury, disease, or event in service.  VA told the 
veteran that he must submit new evidence, i.e., evidence that 
is being submitted to VA for the first time.  VA also told 
the veteran that the evidence must be material, i.e., relate 
to an unestablished fact necessary to substantiate the claim.  
The evidence could be medical information and/or evidence, 
lay statements, or similar evidence.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical and administrative records, 
reports of VA and non-VA medical reports dated from 1974 to 
2003, reports from the Social Security Administration (SSA), 
and private medical reports dated from 1982 to 2000.  The 
veteran was furnished medical release of information forms 
and told to inform VA of any additional dates and places of 
treatment, as well as any other pertinent information or 
evidence in the veteran's control.  In April 2005, the 
veteran's representative indicated that a VA examination was 
warranted.  However, for the reasoning discussed above, 
additional development in this case is not warranted.  The 
newly-received evidence does not bear directly or 
substantially upon the specific matters under consideration 
in this appeal.  That is, the new evidence fails to suggest 
that the veteran's nervous disorder, to include depression, a 
bipolar disorder, or schizophrenia, was aggravated by 
service, and fails to show a current diagnosis of PTSD.  
Thus, no additional action is warranted.  38 C.F.R. 
§ 3.159(c)(4).  VA has met its duty to assist the veteran in 
the development of this appeal and there is no need for 
further development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
disorder, to include diagnoses of PTSD, depression, a bipolar 
disorder, and schizophrenia.  The appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


